.   --
    -----------------------------------------------------------------------------------------------------------
          .




    Union: Prison apathetic about COVID

    CO leader says FCI Ray Brook underreported outbreak numbers, tests inmates infrequently and staff not at all

    CORONAVIRUS
    JAN 19, 2021
    AARON CERBONE
    Staff Writer
    acerbone@adirondackdailyenterprise.com



    The Federal Correctional Institute at Ray Brook is seen in April 2016. The buildings were originally built to house athletes for the
    1980 Winter Olympics in nearby Lake Placid. Converting it to a prison afterward was part of the original plan. (Enterprise file
    photo Antonio Olivero)

    RAY BROOK The largest spike in COVI D-19 cases among inmates and staff at the Federal Corrections Institute at Ray Brook
    was never reported by the Federal Bureau of Prisons, according to a union president for corrections officers at the facility. He
    said the virus spiked after the BOP brought in around 100 new inmates from the U.S. Marshals Service without testing them
    first.

    Currently, 86 inmates and 17 staff members at FCI Ray Brook are reported positive by the BOP. These numbers are accurate,
    according to James Weldon, president of AFGE CPL33, Local 3882, but they haven't been for the last month ..

                            r                                                                                         .
    Weldon said the BOP never reported on the 130 inmates and 25 staff who tested positive during the peak of the outbreak two
    weeks ago.

    The BOP has not returned multiple requests for comment in recent weeks.

    Weldon said a lack of testing for both inmates and staff, as well as a general apathy toward the spread of the virus in the facility,
    led to the outbreak. The true extent of the spread is unknown because testing is still rare, he said. There are around 200 staff
    members at the facility.

    Weldon also said there are not accurate numbers for positive cases among staff.

    "The BOP refuses to test staff at FCI Ray Brook," he said. "It's been hectic. Everybody's on edge because they're scared."

    Staff members have to seek tests themselves if they are concerned about exposure.

    Weldon himself contracted the virus a few weeks ago.

    "To put it mildly, I was sick as a dog," he said. "But I recovered, so I am fine."



    How many cases?



    "The information on the BOP's website is erroneous," Weldon said. "For some reason they were not updating it."

    The BOP's negligent case reporting practices led to inaccurate data being given to the press and the public in recent weeks, not
                          Case 5:09-cr-00216-FL Document 2362-2 Filed 03/22/21 Page 1 of 3
    revealing the full scope of the virus outbreak, he said. BOP numbers have also not agreed with county numbers.
 ~-•".l~':S!:-. ,....... ..,tt",•::~-;\1•:1''~•-   .,,   ,_.;.;,~~f~   '

 o~ry,; ;.• .Essex County Health Department reported 79 new cases of COVID-19 at the federal prison. At the time, the BOP
                             11


       · '·" · I~oh lower numbers and did not reflect this jump in cases until a week later, missing the peak of the spike.
             ·,    1< ·.,.·,:l!r-         ' ' • ~ ~...........
             ~    -~·~ Y.(           I ' . ~ ~; ·-.. ~ .. -~~~

 Weldon said the website only updated with correct current statistics after he repeatedly pointed out the inaccurate reporting.

 According to Weldon, at the peak of the outbreak, 130 inmates and 25 staff were testing positive at one time. In all, he said
 around a quarter of the facility's 700 inmates have tested positive in the past few weeks.

 "Officially, we probably had around a quarter of the inmates' (tests) come back positive," Weldon said. "But we didn't test all of
 our inmates, and we still have not tested all of our inmates."

 Many inmates have recovered, but he said inmates are generally not tested until they begin experiencing COVID-19 symptoms.

 Currently, 37 4 inmates are in quarantine after contact with a positive individual, Weldon said. Some of them have been tested;
 some have not. He has requested these numbers but has not received them.



 How did this happen?



 Weldon said the virus outbreak started after the facility took in around 100 inmates from the U.S. Marshals Service.

 "They're supposed to be tested, by policy, but none of them were tested prior to transport here," Weldon said. "Within two
 weeks of the bulk of them arriving, we started going through a spike in positive cases."

 In the spring, the BOP agreed to let the USMS use 11 of its facilities as holding centers for inmates until they are moved to their
 designated institution. FCI Ray Brook is one of these facilities.

 The USMS is the enforcement arm of the federal courts and all federal agencies, tasked with capturing fugitives, serving federal
 arrest warrants and transporting prisoners. Inmates in USMS custody are not yet serving sentences. They are in USMS custody
 until they are acquitted or incarcerated.

 In late November to early December, Weldon said the regional BOP office asked FCI Ray Brook administrators if the local
 prison could take in USMS inmates from around the northeast U.S. because the Marshals' facilities were overburdened.

  Despite the union and staff members here saying they opposed this plan, fearing a coronavirus spike, the FCI Ray Brook
  warden an.d executive staff agreed, and Weldon said 80 to 100 inmates were transferred in without being tested before or after.
· Inmates are transported by bus and plane in tight, crowded vehicles and sometimes without masks.

 In May, 31 members of Congress including North Country Rep. Elise Stefanik, as well as New York Sens. Kirsten Gillibrand
 and Chuck Schumer sent a letter to both agencies, expressing "concern and disappointment" that inmates would not be tested
 before transfer and asking them to change their testing policy.

 Stefanik spokesperson Karoline Leavitt responded to the outbreak.

 "Congresswoman Stefanik again calls on the Bureau of Prisons to reconsider their protocol and stop unnecessarily putting
 corrections officers, staff, prisoners and the North Country community at risk," she wrote in an email.



 Inmate perspective



 For inmates, being behind bars during Ia virus outbreak in prison is hard. A family member of one inmate in quarantine, who
                     Case 5:09-cr-00216-FL
 asked to remain anonymous                            Document
                             out of fear of retribution against the2362-2
                                                                    loved one,Filed  03/22/21
                                                                               said the conditionsPage   2 of 3
                                                                                                   are "inhumane."
This inmate was one of the USMS transfers. He came to FCI Ray Brook from a COVID-free county jail on Nov. 20, 2020, and
was housed with two other inmates. He was tested and waited 14 days for a result.

During this time, his family member said he was only allowed to leave the cell for 20 minutes a day to shower, check email and
make a phone call. Lunch consisted of a sandwich and an egg, the family member said. The family member said these
conditions are "harsh" and "callous," adding that they believe inmates should be released to home confinement.

"No inmate should be in 24-hour box confinement for 3 months or more," the family member wrote in an email. "It is not healthy
for the mind nor spirit."

Since midnight on Saturday all BOP facilities have been on lockdown, with inmates only getting limited access to showers,
email and phones. BOP officials said this was done as a precautionary measure over concerns of violence in prisons during the
inauguration of Joe Biden on Wednesday. Some specific BOP staff members have been deployed to Washington, D.C., in
preparation for the event.

The lockdown was announced after inmates were locked in their cells Friday, in fear of possible backlash against the sudden
lockdown.         ·



Apathy



Weldon said in his role as a union president, he has butted heads with people higher up on the chain of command but has only
heard apathy in response.

"From the executive staff members on up, they were of the opinion that 'It is what it is, and we'll just deal with it as it comes,"'
Weldon said. "In several conversations I had, all I got was a shoulder shrug. There was no sense of urgency to try to remedy it
or fix it or stop the spread."

He said it has been up to the local staff members and managers to take precautions to mitigate the virus' spread.

"We're from the local communities, and we don't want to bring it back to our parents and families," Weldon said.

He said the union suggested a two-week quarantine for the entire facility to isolate the spread. This idea was shot down.

Weldon said more testing would have allowed for staff to pinpoint cases, isolate individuals and reduce the spread. But testing
outside of symptomatic individuals is not being done.

"It costs money," Weldon said. "That's the only thing I can think of. There is no other explanation other than money."

He said each lab tests costs around $100. The prison also has a cheaper, on-site, 15-minute test, but he said it is "extremely
unreliable," often returning a false negative when a lab test shows a positive result.

Weldon said further plans to transfer more USMS inmates to FCI Ray Brook have been put on hold; the prison is currently
under a transfer moratorium because of its COVID-19 spike ..

This moratorium ends Jan. 27. Weldon said executive staff will reevaluate then to see if the facility will take in more inmates. He
doubted that the BOP would test new groups of inmates from the USMS, as they have not in the past.




                    Case 5:09-cr-00216-FL Document 2362-2 Filed 03/22/21 Page 3 of 3
